EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geza Ziegler, Reg. No. 44,004, on August 22, 2022.

The application has been amended as follows: 
Claim 46, line 4:  before “device”, delete “pointed”, and insert – pointer --.

Reasons for Allowance
Claims 36-52 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:  Shogun - Total War (hereinafter Shogun) and Bone, US 9,814,967 B1 (hereinafter Bone).
Shogun is a turn based strategy game played on one or more computers computer (Shogun [p. 5] and [p. 73]).  Shogun discloses multiplayer gaming (Shogun [p, 73]).  There is no mention in Shogun of providing a game mechanic that allows a player to adjust the perceived flow of time in the game.
It has been recognized in the art that player enjoyment can be enhanced by including a game feature that allows occasional relief from the time pressures of rapidly occurring game events, thereby making it easier for the player to accomplish game maneuvers (Bone [C1:40-52]).  One way of doing this is to slow game timing while allowing the player to continue to react in real time (Bone [C1:40-52]).  Thus, the events of the game appear to unfold in slow motion making it easier for the player to react to the game events (Bone [C1:40-52]).  This enhanced game mode can be triggered by the game randomly, in pre-determined circumstances, or the player can be given the power to invoke this game mode under whatever restrictions the game designer allows (Bone [C1:40-52]).  Bone discloses a game mechanism is provided to slow the perceived flow of time for an initiator player, players in the line of site of the initiator, players seeing any other players in an altered time mode and players seen by players in an altered time mode (Bone [Abstract]).
Shogun and Bone, alone or in combination, do not fairly teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715